                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


MAINE COMMUNITY HEALTH OPTIONS,

                              Plaintiff,                      OPINION AND ORDER
       v.
                                                                     18-mc-0009
WALGREEN CO.,

                              Defendant.



       Maine Community Health Options (“Health Options”) is involved in an ongoing

arbitration proceeding in this district against Navitus Health Solutions, LLC (“Navitus”). The

arbitration concerns Health Options’s claim that Navitus overcharged it for pharmaceutical

drugs sold through Navitus’s retail pharmacy network to Health Options’s members. On August

16, 2018, Health Options served Walgreen Co. (“Walgreens”) with a third-party subpoena

issued by the arbitration panel, requiring Walgreens’s attendance and production of documents

at an arbitration hearing in Madison. Walgreens has refused to comply with the subpoena

absent a court order, so Health Options is here in this court seeking one. Walgreens has

objected, arguing that the arbitral subpoena is unenforceable because Walgreens is neither

subject to this court’s personal jurisdiction nor within the territorial reach of the court’s

subpoena power under Fed. R. Civ. P. 45. Walgreens also objects to the cost of complying with

the subpoena, and asks that if this court orders compliance, then Health Options should pay

Walgreens’s costs up front.

       Because I find that this court has personal jurisdiction over Walgreens and that

Walgreens resides within 100 miles of where the arbitration hearing will be held, I am granting

Health Options’s motion for enforcement of the arbitration subpoena.           I am denying
Walgreens’s request that Health Options be ordered to pay the costs of compliance up front

because Walgreens has not supported its request with any evidence showing how much it

actually will cost to provide the requested data.




                                       BACKGROUND

       Health Options is a Maine-based non-profit community health plan established under

the Affordable Care Act that provides health insurance benefits to more than 40,000 members

in Maine. Navitus is a pharmacy benefit manager headquartered in Wisconsin. Health Options

has established that there is complete diversity between the parties and the amount in

controversy exceeds $75,000. See dkt. 18.

       Health Options commenced the underlying arbitration in March 2018, seeking

reimbursement of millions of dollars that it says Navitus improperly charged for pharmaceutical

drugs sold through Navitus’s retail pharmacy network to Health Options’s members. Under a

contract between Health Options and Navitus, Navitus had agreed to charge Health Options

either the parties’ negotiated rate or the retail pharmacy’s “usual and customary” (U&C”) price

for pharmaceuticals, whichever was less. The contract defined “usual and customary” as “any

minimum price[] charged by [a pharmacy] in a cash or uninsured transaction.” According to

Health Options, Navitus used inflated U&C prices charged by its retail pharmacies when it

calculated the amounts that it charged to Health Options.

       Walgreens is one of the retail pharmacies in Navitus’s network. In discovery, Health

Options requested from Navitus specific data from Walgreens and other pharmacies within its

network concerning the U&C price charged by these pharmacies for the pharmaceuticals



                                                2
ultimately covered by Health Options. According to Health Options, this data is relevant and

material to discerning the amount by which Health Options overpaid Navitus for pharmacy

claims that were based on inflated U&C prices. Navitus claims that it does not have this data

in its possession.

       This led Health Options to ask the arbitration panel to issue a subpoena to the

pharmacies for the requested information. On August 13, 2018, the arbitration panel issued a

subpoena to “Walgreen Co.,” directing it “to testify and give evidence” before the arbitrators at

a yet-to-be-determined location in Madison and to bring the following documents:

       1.      All versions of all directories and/or lists reflecting discount prices offered
               to Prescription Savings Club enrollees in Maine or New Hampshire from
               Jan 1, 2014 until June 30, 2016;

       2.      Records of all transactions involving a cash-paying or uninsured customer
               at any Walgreens pharmacy located in Maine or New Hampshire from
               Jan. 2, 2014 until June 30, 2016; and

       3.      PDX and/or Accounts Receivable Data relating to all transactions
               involving a cash-paying or uninsured customer at any Walgreens
               pharmacy located in Maine or New Hampshire from Jan. 2, 2014 until
               June 30, 2016.

Subpoena, dkt. 10-1. The subpoena was served on Walgreens’s registered agent in Illinois on

August 16, 2018.

       By letter dated August 27, 2018, Walgreens notified Health Options that it would not

produce the information requested in the subpoena and it would not send a corporate

representative to the arbitration hearing absent a court order.




                                                 3
                                               OPINION

I. Legal Framework

        Health Options brings this petition under § 7 of the Federal Arbitration Act, which

authorizes arbitrators to “summon in writing any person to attend before them or any of them

as a witness and in a proper case to bring with him or them any book, record, document, or

paper which may be deemed material as evidence in the case.” 9 U.S.C. § 7. FAA Section 7

states that an arbitrator's summons “shall be served in the same manner as subpoenas to appear

and testify before the court.” 9 U.S.C. § 7. Section 7 also provides that the district court in the

district in which the arbitrators are sitting may enforce such a summons by compelling

attendance or punishing a non-attendee for contempt “in the same manner provided by law for

securing the attendance of witnesses or their punishment for neglect or refusal to attend in the

courts of the United States.” Id.1 Thus, a district court’s order to enforce an arbitral subpoena

is co-extensive with its power to enforce any subpoena issued by the court, including the

limitations of Fed. R. Civ. P. 45. See Alliance Healthcare Servs., Inc. v. Argonaut Private Equity, LLC,

804 F. Supp. 2d 808, 811 (N.D. Ill. 2011) (“The express terms of FAA section 7 limit this

Court’s enforcement authority to the authority it has under existing law. That authority is

limited to the power conferred by Rule 45; there is no other rule or statutory provision that

applies in this case.”)




        1
         The district court proceedings involving these enforcement petitions are generally known as
“independent proceedings.” Amgen, Inc. v. Kidney Ctr. of Delaware Cty., Ltd., 95 F.3d 562, 565–66 (7th Cir.
1996).



                                                    4
        Although this is not entirely clear from the FAA or case law, the parties agree that this

court must have personal jurisdiction over Walgreens in order to enforce the arbitral subpoena.

See Leibovitch v. Islamic Republic of Iran, 852 F. 3d 687, 689 (7th Cir. 2017) (rejecting argument

that personal jurisdiction irrelevant for nonparty subpoena under Rule 45); Gucci Am., Inc. v.

Weixing Li, 768 F.3d 122, 141 (2d Cir. 2014) (“A district court . . . must have personal

jurisdiction over a nonparty to compel it to comply with a valid discovery request under Federal

Rule of Civil Procedure 45.”); First Am. Corp. v. Price Waterhouse LLP, 154 F.3d 16, 20 (2d Cir.

1998) (enforcement of subpoena must “comport with due process” including the “assertion of

personal jurisdiction”); In re Sealed Case, 141 F.3d 337, 341 (D.C. Cir. 1998) (recognizing in

Rule 45 context “[t]he principle that courts lacking jurisdiction over litigants cannot adjudicate

their rights is elementary, and cases have noted the problem this creates for the prospect of

transferring nonparty discovery disputes”); In re Application to Enforce Admin. Subpoenas, 87 F.3d

413, 418 (10th Cir. 1996) (nonparty target of administrative agency subpoena must have

minimum contacts); Reinsurance Co. of Am. v. Administratia Asigurarilor de Stat, 902 F.2d 1275,

1281 (7th Cir. 1990) (“A court or agency in the United States, when authorized by statute or

rule of court, may order a person subject to its jurisdiction to produce documents, objects, or

other information relevant to an action or investigation[.]”) (citation omitted); see also 16

Moore's Federal Practice § 108.125 (3d ed. 2003) (“A nonparty witness cannot be compelled

to testify at a trial, hearing, or deposition unless the witness is subject to the personal jurisdiction

of the court.”).




                                                   5
II. Rule 45

        Rule 45 allows a subpoena to command attendance at a hearing “within 100 miles of

where the person resides, is employed, or regularly transacts business in person[.]” Fed. R. Civ.

P. 45(c)(1)(A).2 A subpoena to produce documents is subject to the same geographic limit. Fed.

R. Civ. P. 45(c)(2)(A). Walgreens insists that the arbitral subpoena is unenforceable under Rule

45 because Walgreens resides and “regularly transacts business” at its headquarters in Deerfield,

Illinois, which is more than a 100-mile drive from Madison. Health Options, on the other hand,

argues that Walgreens’s headquarters is located less than 100 miles from Madison, so long as the

court calculates the distance “as the crow flies,” that is, by measuring a straight line between the

relevant locations. (The subpoena does not specify a street address in Madison because the exact

location of the arbitration has not yet been determined. See dkt. 10-1).

        Although the case law is sparse, courts have accepted Health Options’s proposed method

of measuring 100 miles. See Lyman v. St. Jude Med. S.C., Inc., 580 F. Supp. 2d 719, 728 n. 5

(E.D. Wis. 2008) (proper measurement under Rule 45 is “as the crow flies”); Hill v. Equitable

Bank, Nat. Ass'n, 115 F.R.D. 184, 186 (D. Del. 1987) (same); SCM Corp. v. Xerox Corp., 76

F.R.D. 214, 215–16 (D. Conn. 1977) (same). As the court reasoned in SCM Corp., the

advantages of using a straight-line distance calculation over driving distance are threefold: (1)

it modestly expands the reach of civil trial subpoenas, thus promoting the favored policy of

affording the trier an opportunity to hear witnesses in person; (2) it avoids trivial disputes over

the ordinary, usual, and shortest routes of travel; and (3) it eliminates the anomaly that would



       2
          Although the subpoena is directed simply to “W algreen Co.” W algreens points out that a “flesh-
and-blood human being” will have to travel from W algreens’s headquarters in Deerfield, Illinois to
M adison in order for W algreens to comply with it.

                                                    6
otherwise exist of a plaintiff's being able to sue a person within 100 air miles of the courthouse,

but not being able to present that defendant's live testimony to the trier when the defendant

lives more than 100 travel miles away. SCM Corp.,76 F.R.D. at 215–16. This reasoning is

persuasive, and Walgreens cites no contrary authority holding that Congress intended courts to

use the driving distance rather than the straight-line distance when applying Rule 45.

        Even so, says Walgreens, the straight line distance between its headquarters in Illinois

and Madison is more than 100 miles. By Walgreens’s calculation, the distance between these

points is 100.41 miles— 722 yards over the geographic limit. It’s unclear why Walgreens thinks

it’s worthwhile to quibble over a few city blocks, but in any case, the subpoena says only that

the hearing will take place in “Madison.” There are many locations in Madison that are within

100 miles of Walgreens’s headquarters, including this courthouse, which is within 99.97 miles.

See Https://www.mapdevelopers.com/distance_from_to.php. Health Options suggests designating

a specific location in Madison that is within the 100-mile distance or to consider allowing

Walgreens’s witnesses to appear telephonically.3 Accepting Health Options’s suggestion, the

court finds that the challenged subpoena complies with Rule 45.




III. Personal Jurisdiction

        As noted above, a federal court must have personal jurisdiction over a nonparty in order

to enforce a subpoena issued within that jurisdiction. There are two types of jurisdiction:




        3
           It appears that when the generic “M adison, W I” is used as an input for the on-line distance
calculators, the tools will measure from the approximate center of the city, or perhaps the State Capitol.
See, e.g., https://www.mapdevelopers.com/distance (calculating distance from 2 East M ain Street in
M adison, W I to 200 W ilmot Road in Deerfield, IL to be 99.82 miles.)

                                                    7
general and specific. Daimler v. AG v. Bauman, 571 U.S. 117, 127-28 (2014). Health Options

appears to concede that this court cannot exercise general jurisdiction over Walgreens, which is

not incorporated in Wisconsin and does not have its principal place of business in Wisconsin.

See Daimler, 571 U.S. at 137 (assertion of general jurisdiction typically limited to corporation’s

place of incorporation and principal place of business). Instead, Health Options asks this court

to exercise specific jurisdiction, which requires a plaintiff to show that the controversy between

the parties “arises out of the forum-related activity.” Advanced Tactical Ordnance Sys., LLC v. Real

Action Paintball, Inc., 751 F.3d 796, 800 (7th Cir. 2014). The exercise of specific jurisdiction over

an out-of-state defendant is proper if the defendant has “minimum contacts with [the forum]

such that the maintenance of the suit does not offend traditional notions of fair play and

substantial justice.” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (citation and internal

quotation marks omitted).

       To establish the requisite minimum contacts, Health Options relies on Wisconsin’s long-

arm statute, specifically Wis. Stat. § 801.05(3), which allows the exercise of personal jurisdiction

for “any action claiming injury to person or property within or without this state arising out of

an act or omission within this state by the defendant.” Although Health Options and its

members are not Wisconsin residents, Health Options alleges that it was injured by virtue of

Walgreens’s acts in Wisconsin, namely, its submission of inflated U&C prices to Navitus that

Navitus in turn used to calculate the amount of reimbursement owed to it by Health Options.

       A sufficient link exists between Walgreens’s suit-related in-state activities and Health

Options’s alleged injuries to warrant the exercise of personal jurisdiction over Walgreens. As

Health Options points out, injury through mail or electronic communications can satisfy Wis.



                                                 8
Stat. § 801.05(3) when they are “part of the wrongful conduct that forms the basis of the claim.”

Felland v. Clifton, 682 F.3d 665, 679 (7th Cir. 2012). Here, Health Options’s cause of action

arises at least in part from the specific contacts between Walgreens and Navitus, which is located

in Wisconsin. Put another way, Walgreens’s purposely-directed communications to Navitus in

Wisconsin of allegedly inflated U&C pricing is “part of the wrongful conduct” that forms the

basis of Health Options’s claims against Navitus.

       In reaching this conclusion, I have followed the parties’ lead and assumed that the

traditional minimum-contacts inquiry applies even though the question before the court involves

third-party discovery. As others have recognized, however, this inquiry is not ideal because “[a]

nonparty, by definition, does not possess the precise contacts with the forum that gave rise to

the cause of action—if anyone, only the defendant does.” Ryan W. Scott, Minimum Contacts,

No Dog: Evaluating Personal Jurisdiction for Nonparty Discovery, 88 Minn. L. Rev. 968, 1005

(2004). Thus, in the nonparty discovery context, the Seventh Circuit and at least two other

circuits have focused more narrowly on the relationship between the nonparty’s contacts with

the forum and the discovery request at issue. See Leibovitch, 852 F.3d at 690 (district court can

have specific jurisdiction over a third party if the party’s activities within the jurisdiction of the

court “are closely related to the lawsuit or [ . . . ] to subpoenas . . . issued within that

jurisdiction.”); Gucci Am., Inc. v. Weixing Li, 768 F.3d 122, 137 (2d Cir. 2014) (suggesting that

lower court should assess “connection between the nonparty’s contacts with the forum and the

order at issue” in deciding whether to exercise specific jurisdiction over nonparty); S.E.C. v.

Knowles, 87 F.3d 413, 418 (10th Cir. 1996) (court's exercise of specific jurisdiction was proper

where subpoena enforcement action arose out of nonparty's contacts with the forum).



                                                  9
       Examining that connection in this case, the arbitration subpoena is closely related to

Walgreens’s activities in Wisconsin. Walgreens’s forum-related conduct consists of submitting

U&C charges to Navitus, a pharmacy benefit manager located in Wisconsin, which Navitus in

turn used to calculate Health Options’s reimbursement amounts. Health Options claims that

Walgreens concealed critical data from Navitus that would have shown that its U&C prices were

inflated, and the arbitration subpoena seeks to discover that data. This is a sufficient link

between the subpoena and Walgreens’s activities in Wisconsin to establish personal jurisdiction.

        Moreover, assertion of specific personal jurisdiction over Walgreens comports with due

process requirements. As noted previously, the key issue for constitutional purposes is whether

the defendant has sufficient minimum contacts with the forum state such that “the maintenance

of the suit ‘does not offend traditional notions of fair play and substantial justice.’” Tamburo v.

Dworkin, 601 F.3d 693, 701 (7th Cir. 2010) (quoting Int'l Shoe, 326 U.S. at 316).             The

defendant must have “purposely established minimum contacts with the forum state such that

he or she ‘should reasonably anticipate being haled into court’ there.” Id. (quoting Burger King

Corp. v. Rudzewicz, 471 U.S. 462, 474 (1985)).

       Walgreens contracted with Navitus, a Wisconsin-based company, to join Navitus’s

pharmacy network. It reports pricing data, including the U&C prices at issue in this lawsuit, to

Navitus on a regular basis. According to Health Options, Walgreens has an agreement with

Navitus under which it agreed to maintain its electronic records for audit by Navitus and to

arbitrate disputes with Navitus in Wisconsin. Given that Walgreens purposely availed itself of

the opportunity to do business with a Wisconsin company and to communicate with that




                                                10
company on a regular basis, it should reasonably have expected that it could be haled into a

Wisconsin court. The due process requirements are satisfied.

       In sum, this court may exercise specific personal jurisdiction over Walgreens and enforce

the arbitration subpoena.




IV. Costs of Compliance

       Finally, Walgreens argues that complying with the arbitration subpoena will be

burdensome and expensive given the breadth and scope of the information sought; accordingly,

it asks this court to order Health Options to pay Walgreens’s compliance costs up front. In

response, Health Options insists that Walgreens’s objection about the costs of compliance is a

matter for the arbitration panel, not this court.

       I share Walgreens’s view that this court’s enforcement duties under Section 7 of the FAA

include protecting a person ordered to comply with an arbitration subpoena from undue

expense, see Fed. R. Civ. P. 45(d)(1) (directing court to enforce party’s duty to “take reasonable

steps to avoid imposing undue burden or expense on a person subject to the subpoena”). Even

so, it is unnecessary to resolve this dispute at this juncture. Walgreens’s general arguments

about burden aside, it has not presented anything to show that producing the documents will

in fact be unduly burdensome. Walgreens argues that the subpoenaed data is overly broad

because it seeks information about customers unrelated to the case, but this goes to materiality,

which is a matter for the arbitration panel. See In re Sec. Life Ins. Co. of Am., 228 F.3d 865, 871

(8th Cir. 2000) (district court should not make independent assessment of materiality of the

information sought before acting to compel compliance with the arbitration panel's subpoena).



                                                11
As for cost, Walgreens has not provided an estimate, except to say that it will be “significant.”

This is too vague to support any order from this court directing Health Options to pay the costs

of compliance, much less to pay up front.




                                            ORDER

        IT IS ORDERED THAT the motion of Maine Community Health Options for

enforcement of the subpoena issued by the arbitration panel to Walgreen Co. commanding it

to appear at an arbitration hearing in Madison, dkt. 9, is GRANTED, on the condition that the

location of the hearing be within 100 miles “as the crow flies” from Walgreens’s headquarters

in Deerfield, Illinois.




        Entered this 20th day of December, 2018.

                                                    BY THE COURT:

                                                    /s/
                                                    ________________________
                                                    STEPHEN L. CROCKER
                                                    Magistrate Judge




                                               12
